Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, Wisconsin 53202 VIA EDGAR TRANSMISSION July 1, 2015 U.S. Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, D.C.20549 Re:Advisors Series Trust (the “Trust”) File Nos.:333-17391 and 811-07959 Pzena Mid Cap Focused Value Fund (S000044707) Pzena Emerging Markets Focused Value Fund (S000044708) Pzena Long/Short Value Fund (S000044709) Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, the Investment Company Act of 1940, as amended, and the regulations thereunder, the Trust on behalf of its series, the Pzena Mid Cap Focused Value Fund, Pzena Emerging Markets Focused Fund and Pzena Long/Short Value Fund, hereby certifies that the forms of Prospectus and Statement of Additional Information that would have been filed under Rule 497(b) or (c) would not have differed from that contained in the most recent amendment dated June 28, 2015, and filed electronically as Post-Effective Amendment No. 660 to the Trust’s Registration Statement on FormN-1A on June 25, 2015. If you have any questions regarding the enclosed, please do not hesitate to contact the undersigned at (414)765-6611. Very truly yours, /s/ Michelle M. Nelson Michelle M. Nelson, 0Esq. Secretary Advisors Series Trust Enclosures
